F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          AUG 7 2001
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 SAMMY ALVAREZ,
             Plaintiff-Appellant,                       No. 01-1107
 v.                                                (D.C. No. 00-Z-2306)
 M. MCCORMAC; G. STROBRIDGE;                             (D. Colo.)
 R. LEWIS; M. P. PERRY; and T.
 HINKLE,
             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      State prisoner Sammy Alvarez, proceeding pro se, appeals the district

court’s sua sponte dismissal of his in forma pauperis complaint as legally


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Mr. Alvarez filed a 42 U.S.C.

§ 1983 claim against prison officials employed at the Colorado Department of

Corrections at the Centennial Correctional facility, where Mr. Alvarez is

incarcerated. Mr. Alvarez contended that he was denied procedural due process

when prison officials sanctioned him with twenty days’ segregation from other

prisoners for cocaine use, as identified in his urine sample, because notice of his

sanction arrived after the time period set forth in prison regulations.

      A § 1915(e)(2)(B)(i) dismissal is reviewed for abuse of discretion. See

Schlicher v. Thomas, 111 F.3d 777, 779 (10th Cir. 1997). An in forma pauperis

complaint may not be dismissed merely because a court finds the “allegations

unlikely.” Denton v. Hernandez, 504 U.S. 25, 33 (1992). In reviewing a

dismissal for frivolousness, this court considers, inter alia, whether the plaintiff

was proceeding pro se, whether the district court inappropriately resolved genuine

issues of material fact, whether the district court applied erroneous legal

conclusions, whether the district court sufficiently explained its dismissal, and

whether the dismissal was with prejudice when “frivolous factual allegations

could be remedied through more specific pleading.” Id. at 34.

      In this case, we note that Mr. Alvarez is proceeding pro se, a fact that the

district court carefully considered. In addition, we observe that the court did not

resolve any genuine issues of material fact, and its legal conclusions were


                                          -2-
accurate and thoughtfully expounded. The court pointed out that Mr. Alvarez did

not have a constitutionally-protected liberty interest under state law that would

prevent his twenty-day segregation, since such a sanction did not impose an

“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). Finally,

the district court’s § 1915(e)(2)(B)(i) dismissal did not pertain to Mr. Alvarez’s

factual allegations, and thus a dismissal without prejudice could not have been

remedied by a more specific pleading of the facts. After carefully considering the

district court’s opinion, we hold that the court did not abuse its discretion in

dismissing Mr. Alvarez’s § 1983 action under 28 U.S.C. § 1915(e)(2)(B)(i).

      We remind Mr. Alvarez that because his motion to proceed in forma

pauperis on appeal was denied, he must continue making partial payments on

court fees and costs previously assessed until such have been paid in full.

      For the reasons stated above, the judgment of the district court is

AFFIRMED.

                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-